Case 7:19-cr-00700-VB Document 158 Filed 10/26/20 Page 1 of 1
Case 7:19-cr-00700-VB Document 151-1 Filed 10/07/20 Page 1of1

March 31, 2020

UNITED STATES DISTRICT COUR
SOUTHERN DISTRICT OF NEW ¥,

 

 

UNITED STATES OF AMERICA, Alu p] 20 CONSENT TO PROCEED BY

{ W4BROCONFERENCE
100 VER

 

-V-
19 cp.

é

Jason Bogan Defendant(s).

 

Defendant Jason Bogan hereby voluntarily consents to
participate in the following proceeding via videortlifmencing eked feleplome crfereree %

 

Initial Appearance/Appointment of Counsel

Arraignment (If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Preliminary Hearing on Felony Complaint

Bail/Revocation/Detention Hearing

|< |

Status and/or Scheduling Conference

Misdemeanor Plea/Trial/Sentence

TORO BY Go (443) LV TD ifb —

Defendant’s Signature Defense Counsel’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Jason Bogan Steven D. Feldman

Print Defendant’s Name Print Defense Counsel’s Name

 

 

 

This proceeding was conducted by reliable videoconferencing technology.

(a V3 rw

Date U.S. District Judge/UsS-tagistrate tudge

 
